Case 20-10343-LSS Doc 6244 Filed 09/16/21 Page1of2

FILED
a mn SEP 16 AN S48

CLERK
U.S, BAMARUS et Aaya
fISTRICT OF ory:

 

9 September 2021

RE: Boy Scout Case

Chief Judge Laurie Selber Silverstein
824 North Market Street

6th Floor

Wilmington, DE 19801
302-252-2925

To the Honorable Judge Silverstein:

It has taken two months or more to write this letter to you. Mentally, | try to wipe out this period
in my life. When | remember it and think about it | cry and partially shut done. | would just like
to say thank you for getting this case one step closer to resolution. Undoing the damage is not
possible. However, knowing the Courts back we were abused will go a long way toward
closure; something that is badly needed. At 66, some 50 years after the incidents | am still
bothered and know this troubling time put a shell around me. | was married for 38 years and |
learned over the 18 months the divorce took the effects of the hazing/abuse was a major issue
that was driven home. For me, religion and family is everything, so this has been devastating.
Deep down | question and believe, a lot more of me was changed than | will never know.

| could tell you what happened to me; but you can look that up. One of the things my ex-wife
kept saying was my sex drive was deranged, and we had no intimacy from 17 May 1984
through the divorce two years ago. | remember no comments from the girls | spent time with
before the summer | was 15 and the incidents of hazing/abuse happened. She let me touch her
around 10 times in 38 years of marriage. She said she loves sex and | now have reason to
believe it was with others as a result of the hazing/abuse. To this day | still wonder what's
wrong with me. | have lost track of the number of times | have cried. Yes, | have gone to
counseling. If my ex was truthful, 51 years of joy and intimacy have been stripped from me to
date.

Again, thank you for bringing things one step closer to closure.

   
 

Case 20-10343-LSS Doc 6244 Filed 09/16/21 Page 2 of 2

UEC aT gfUREEUCY ff yg foe gfeegf eet ECE off pega E TEL pat at Seproas— Tost

GZ@672-ZS7Z-ZOE
LO86L 3d ‘uo}Burwy! py
400|4 U9

JOOS JOYCE YON ZB
UlS}SIBAIIS JEqjag ane ebpne jaiyD

tbe,

-%,

,"? ?

 

ee 2 +
wise
“Oct 3P -

 
